Case 2:20-mc-50804-LJM ECF No. 8-3, PagelD.98 Filed 10/02/20 Page 1 of 5
Document & USPO Certified Mail No. 7017 1450 0001 0367 8684

 

=e . <a
~ e Bes\\
THE MOORISH NATIONAL REPUBLIC FEDERAL GOVERNMENT NORTHWEST AFRICA. oe rn

THE MOORISH DIVINE AND NATIONAL MOVEMENT OF THE WORLD.
Northwest Amexem / Northwest Africa / North America.
‘The North Gate’.
Societas Republicac Ea Al Maurikanos.
Aboriginal and Indigenous Natural Peoples of the Land.
The true and de jure Al Moroccans / Americans

, KS
ANatice of Tort Claim with Assessment for Bamages
For The Record, To Be Read Into The Record
Notice to Agent is Notice to Principal — Notice to Principal is Notice to Agent.

 

David Cetlinski, d/b’a Executive Director (Bailee} 2017 2450 O001 O3b7 &bd4
Kelly Tapper, d/b/a Asst. Executive Director (Bailee)

POLICE & FIRE RETIREMENT SYSTEM CITY OF DETROIT

500 Woodward Ave., Ste. 3000

Detroit, Michigan united States of America (USA)

PERFECTED TRUE BILL AND ACCOUNTING
February i, 2019
(To be filed under UCC i Financing Statement and DUN AND BRADSTREET)

1. Admission Fees .. cee eteeerereeees voter teeeeeeeree eed LOO, 000.00
2. Deprivation of birth Ih rights, property ty rights, nobility ck claim............ 0. $20,0000,0000.00
3. Mental Anguish, Tort.. beste ceceeue eee sueeeeeneeeeseeeeeesereees «8 20,0000,000.00
4. Terroristic Threat and Physical Abuse.. saseass veuueuuss .. $1 5,000,000.00
5. Securities Fraud on Feb. 1, 2019 the withholding of of private funds " _$88,000,000.00

6. Mail Fraud and mail harassment (DISCOUNTED). ..........0..:0000000468 15,000,000.00
7. Invasion of Privacy. Surveillance, Wiring, Reality Hacking..............8 15,000,000.00

Total Amount $135,000,000.00

 

NOTICE OF TORT CLAIM WITH ASSESSMENT FOR DAMAGES, SENT MARCH 28, 2013, USPS CERTIFIED MAIL
NO. 7OLS 0640 0000 3317 0612, CONDITIONAL ACCEPTANCE, SENT ON MAY 8, 2015, CERTIFIED MLAIL NO.
7O1S 1730 OO) S593 1284; NOTICE OF TORT CLAIM WITH ASSESSMENT FOR DAMAGES, SENT JUNE 4, 2018,
NOTICE OF TORT CLAIM WITH ASSESMENT POR DAMAGES, SENT JANUARY 7, 2019. All agents and principals
are here by Notice of claim made against all assets foreign and domestic for claims against Secured Parties.
Adjustment of this filing, is in accordance with UCC sections 1-103, 1-104, 10-104, and HJR-192. Public Law 73-
10.

THOMAS JAMES BROWN©®™ TRUST [2008040166-6] Page Vol 2
Case 2:20-mc-50804-LJM ECF No. 8-3, PagelD.99 Filed 10/02/20 Page 2 of 5
Document & USPO Certified Mail No. 7017 1450 0001'0367 8684 “

Secured parties claim ownership to all assets and all bonds including but not limited to. Indemnity, hazard, bail,
personal, payment, surety, fiduciary, appeal, performance, attachment, completion. supersedes, bearer, negotiable
Instrunient or any other securities associated with lien debtors. All Debtors surcty/property and body utilimed to
guarantee the payment of this commercial lien is the operational/commercial bonds of the LIEN Debtors. If the
bond{s) of the Lien Debtors are insufficient for coverage of the payment the assets and body of the Lien Debtors

will be utilized as follows. All the real and moveable property of the Debtor, pensions, bank assets and savings On.
accounts of debtor except wedding rings, keepsake, family photographs, diaries, journals, etc..and the property o
normally exempted in the lien process (include survival provision). oy :

 

THOMAS JAMES BROWN©®™ TRUST (2008040 166-6] ¢ 2
as =

aa e& 2
-3, PagelD.100 Filed 10/02/20 Page 3 of 5

No

U.S. Postal Service”

PRL

 

    

 

 

—

 

 

 

 

NA

7017 1450 0001 03b7 8b84
7017 1450 0002 0367 &ba4

—
ba
= dra Harv Gos & Foes fleck jin aileron wrpvopriarel
cS (A etun Receiot fandom) re
(Returns Paceigt fotacironich fo Postmark
) LC) Gertities Maa Mestioted Deters $0 Hine
Te (D)Adurt Gigrature Pecparecd 4
= ()Adut grata Rewuloted Oetvery @
_s
no} otal Postage and Foun
if
(fant To

alhibad AA AGE NGL eNO Mag Rigo ore rere eee eeeeenececen et enee
COG Mite ang gh meee reece

f
I

!

I

|

f

!

1

ea |
"

i

i
a
hs
t

|
=|
i
ra)
Ls
a
a
al
ma}
ail
coal |
Pad
i

i

I

i

|

|

|

I

 

CB CUO et ee eae ee ato

 

NBS WW pompq,

JO ALO NOLO

   

ae)

OV O49, ‘234g \ Ase) ?

LL
Ore) ect Te edi
LW avd JOVLSOd

M

7
st
©
©
O
“9
oO

 

 

byOZ Way Cya

(22) CPE Tet dd = (22) eT an
G1Vd AOV.LSOd/3 10a d “AVL

MoE ALS" BAY PYEME9OM GEG,
wAsics POM 4 SOMO

ROE ORD AD ed

YNOQDL cori os gon
Cha SS AL Bh

IPED S'S BLOM

tt AA, AUEPsODTy Uy

SNWAAVI Vin

PIE G-21 gy 80 WOT,

SdUNRS O/M [> —L'Z fi
piag Sanjsog Funpepy = |-Zpy
PME OAT [UT SAS

SaLLVLS (SIN Sp Noy, “SueawOR-UOp!

[8666-5078] Atou uneiyTY HONEC
asian [ot zest] oo
AQG-UMOIE SSUlby-SELUOY |,
oe Case 2:20-mo-50804-LIM_ ECF NO: 83" Pagid TOP” FMR 10/02/20 Page 4 of 5
USPS Tracking” FAQs > (httpsv/www.usps.com/fags/uspstracking-faqs.htm)

Track Another Package +

Tracking Number: 70171450000103678684 Remove

Your item arrived at our USPS facility in PONTIAC MI DISTRIBUTION CENTER on February 16, 2019 at 11:01 am. The item is
currently in transit to the destination.

Welice ok “Lor te Claim vo ukdn fimeseme nt Q eDannges
In-Transit “PeF Rokinement Sy edow)

February 16,2019 at 11:01 am
Arnved at USPS Regional Facility
PONTIAC MI DISTRIBUTION CENTER

Get Updates +

 

 

Text & Email Updates wo
a

oo

A =

Tracking History

February 16, 2019, 11:01 am

Amved al USPS Ragional Facility

PONTIAC MI DISTRIBUTION CENTER

Your item arived at our USPS factity in PONTIAC MI DISTRIBUTION CENTER on February 16, 2019 at 11:01 am. The item is currently in

transit to the destination.

 

Product Information

Postal Product: Features:
Cenifed Mai”

 

See Less “.

Can’t find what you’re looking for?

Go to our FAQs section to find answers to your tracking questions.

Diipsiiiteolsusns comigw Track ConfirmActon tHtRet- fullpagodtLc=2Atext 277 7 —Stl abels= 7017 14500001 0267888420 We
HOPES

Case 2:20-mc-50804-LJM ECF No. 8:3. PagelD.102 Filed 10/02/20 Page 5 of 5 &
USPS Tracking” FAQs > (hitos://vaww.usps.com/fags/uspstracking-fagqs.htm)}

Track Another Package +

Tracking Number: 70171450000103678684 Remove

iar of nar i = 1 rey = - in coe
toe vas delivered to an individual at the address at 10:58 am on Res re

SARE EG MAIL’ RECEIPT

  

 

 

 

 

 

 

xr Ey rely i
oO
a i]
wo
( Delivered 5
mi |,
February 21, 2079 at-10:58 am OF
Delwered, Left with Individual cal!
*DETRON, MI 48226 a
o
| i |
in
xr &
. . a
Tracking History i
ri
oOo fF
rm

February 21, 2019, 10:58 am
Delivered, Left with Individual
DETROIT, MI 48226

Your item was delivered to an individual at tha address at 10:58 am on February 21, 2019 in DETROIT, Ml 48226.

 

February 20, 2019
in Transit to Next Facility

February 18, 2019, 4:31 am ;
Depaned USPS Regional Facility
DETROIT Ml DISTRIBUTION CENTER

February 17, 2019, 9:14 am
Arrived at USPS Regional Facility
DETROIT MI DISTRIBUTION CENTER

February 16, 2019, 11:01 am
Arrived at USPS Regional Facility
PONTIAC MI DISTRIBUTION CENTER

Hips hs ups com goy Track Con action? Rul -fullparestl cat texti are F -Stlabelss7O 17 14500001026 78894 %2C
